Examiner Comment
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power generating comprising: a constant voltage controller configured to generate a first switching signal to control the switch by comparing the sensing voltage with a reference voltage; and a constant current controller configured to generate a gain based on a ratio of an electrode signal of the switch and a target signal by comparing the electrode signal of the switch with the target signal; and a gain operator connected to the constant voltage controller to receive an output from the constant voltage controller and the constant current controller to receive the gain from the constant current controller, and configured to generate a second switching signal by multiplying the gain to the first switching signal, in combination with all the limitations set forth in claim 1.  	Regarding claim 21, the prior art fails to teach or disclose a display device comprising: a constant voltage controller configured to generate a first switching signal to control the switch by comparing the sensing voltage with a reference voltage, a constant current controller connected to the switch to receive an electrode signal from the switch and configured to generate a gain based on a ratio of the electrode signal of the switch and a target signal by comparing the electrode signal of the switch with the target signal, and a gain operator connected to the constant voltage controller to receive an output from the constant voltage controller and the constant current controller to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838